DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15, 18, 20, and 25-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention as follows:
Regarding claims 15, 25, and 27 the claims recite “the distal end cap defining a blunt distal end portion to inhibit the distal end cap from cutting tissue” which was not adequately described in the originally filed disclosure for two separate reasons. It is noted that the claims are new claims and therefore not part of the original disclosure and  further  the examiner notes that [0001] of the specification iterates that this is a divisional of 14/488,754. In order to be a proper divisional no new matter can be included and the cited limitation does not appear in terminology or in scope in the cited application (including claims). As such, if the applicant is of the opinion that the mere inclusion of the terminology in the claims would reasonably convey to the reader what it was that the applicant had in their possession at the time of filing then they should state so on the record, amend the specification to have [0001] recite that the instant application is a CIP of the parent instead of a DIV, and accept the filing date of the instant application as the filing date of all associated claims as this would remove the first issue. However before doing so the examiner notes that this also has a second issue insofar as the specification of the instant application never discusses or described how blunt/what shape the tip would need to possess in order to “inhibit the distal tip from cutting tissue” which does not appear in terminology or in scope in the text of the specification. Likewise there is no disclosure of how to evaluate what would constitute “inhibiting” nor any criteria against which to judge this limitation in the specification. As such that there does not appear to be adequate written description in the current specification, at least because more than the mere mention in the claims appears necessary to inform the reader what specific sorts of cut inhibiting tips the applicant had in their possession at the time of filing.
Regarding claims 18, 20, and 26; claims 18 and 20 directly state “wherein the distal biopsy member is rigid such that the shape of the distal biopsy member is maintained as a shape of the elongated flexible body is manipulated” and claim 26 is interpreted to state the same (see 112(b) rejection below), which was not adequately described in the originally filed disclosure for two separate reasons. It is noted that the claims are new claims and therefore not part of the original disclosure and the examiner notes that [0001] of the specification iterates that this is a divisional of 14/488,754. In order to be a proper divisional no new matter can be included and the cited limitation does not appear in terminology or in scope in the cited application (including claims). As such, if the applicant is of the opinion that the mere inclusion of the terminology in the claims would reasonably convey to the reader what it was that the applicant had in their possession at the time of filing then they should state so on the record, amend the specification to have [0001] recite that the instant application is a CIP of the parent instead of a DIV, and accept the filing date of the instant application as the filing date of all associated claims as this would remove the first issue. However before doing so the examiner notes that this also has a second issue insofar as the specification of the instant application never discusses or described how rigid/what factors are required in order to possess sufficient rigidity to ‘maintain shape during manipulation’ . Specifically, there is no indication of what constitutes appropriate material choice, wall thickness, etc. nor is there disclosure of other ways to archive or evaluate this such as a rigidity criteria that could be measured against. As such that there does not appear to be adequate written description in the current specification, at least because more than the mere mention in the claims appears necessary to inform the reader what sorts of rigidifying elements the applicant had in their possession at the time of filing.
Claims 27-31 are similarly affected, at least by virtue of dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 15-31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 31, the claims recite an “apex joint” which is not an industry standard term, nor is the term defined in the claims or specification such that it is unclear and indefinite as to what manner of joinery the claims require. For compact prosecution purposes the examiner notes that the specification recites an “apex point” which would be definite as this would simply define a location.
Regarding claims 16-17, 19, and 21 the claims recite a “throat portion”; however, it is unclear what if any limitation is required to cause a portion to be considerable as a “throat”. Therefore the claims are indefinite. While limitations from the specification cannot be read into the claims, the examiner notes that the sum-total disclosure of what defines as “throat” in the specification is that “Throat portion 140 defines a generally cylindrical configuration” such that it is presumed that any portion which is at least “generally” cylindrical can be considered as a throat.
The term “substantially” in claim 17 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically it cannot be discerned how uniform the outer dimension of the distal biopsy member must be in order to be “substantially uniform”.
The term “generally” in claims 19 and 26 is a relative term which renders the claim indefinite. The term “generally” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically it cannot be discerned how V-shaped the window for receiving tissue would have to be in order to be “generally V-shaped”.
Claim 26 recites the limitation "the V-shaped window" in line 6.  There is insufficient antecedent basis for this limitation in the claim. For compact prosecution purposes the examiner will interpret this as “the window”.
Claims 2-3, 15-18, 20-25, and 27-31 are each similarly affected by one or more of the foregoing issues, at least by virtue of dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3 and 15-31 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120130274 A1 by Jean-Charles Persat (hereafter Persat) further in view of US 20100016757 A1 by Greenburg et al. (hereafter Greenburg). 

Regarding claim 1, Persat teaches: 1. A biopsy tool (see Persat’s Title), comprising:
a distal biopsy member… , the distal biopsy member having a tissue-receiving portion defining a window and including first and second longitudinally-extending faces disposed on either side of the window, the faces angled inwardly and towards one another to define an … interior angle therebetween, each face defining a sharpened cutting edge, the sharpened cutting edges disposed on either side of the window, the faces positioned such that the sharpened cutting edges increasingly approximate one another in the proximal-to-distal direction and culminate at an apex joint (see Persat’s Figs. 1-3 which generally show all these features. Note in particular the existence of sampling orifice(s) 11 then see [0003] or [0030] which iterates that the invention depicts two such orifices but can comprise one such that only the more proximal of the two will be referred to hereafter, then note that the orifice has cutting edges 16 which oppose and face each other in the transverse direction (e.g. along T in Fig. 3) and which come to a point/apex as one proceeds along the longitudinal axis so as to define a forward “V” shaped window and a backwards “V” shaped window (both labeled as cutting window “C” in Fig. 3), where the distal window therefore reads on the claims).
In the foregoing the examiner notes that the angle defined by the V’s in Persat’s Fig. 3 are never textually defined and the examiner cannot represent measurement from the image to be limitations of the art, thus the examiner omitted the word “acute” as it is not expressly taught by Persat.
However, the examiner notes that any potential difference between Persat’s teachings and the claims would amount to a change in the mere size/shape or proportion of the orifice or the cutting edges thereof. Specifically, either elongating the orifice/cutting edge in the longitudinal direction or reducing the orifice/cutting edge in the transverse direction would be a mere change in size/shape that would result in the angle between the cutting edges decreasing so as to be acute per se, and likewise changing the proportions of the orifice and/or cutting edge to be longer or narrower would likewise affect the same change in angle. See MPEP 2144.04(IV).
Therefore it would be prima facie obvious to one of ordinary skill in the art prior to the date of invention to modify, if necessary, the size or shape or proportion of the orifice and/or cutting surface thereof in a manner that would cause the angle of unknown degrees presented in Persat to be an acute angle. 
Persat leaves it to the surgeon to find a way to introduce the device and locate the biopsy site and thus fails to teach the limitations that the biopsy device is “disposed at the distal end of an elongated flexible body” and that “the distal biopsy member incorporating a sensor assembly including at least one location sensor configured to enable detection of a location of the sensor assembly within a patient's airways” which were omitted as indicated by ellipsis above.
However, Greenburg in the same or eminently related field of medical devices for taking biopsies (see Greenburg’s Abstract which states that this medical device generally uses tools, then see [0002] or [0006] of Fig. 11 which shows and describe that the tool should take biopsies) teaches an elongated body (see Greenburg’s Fig. 1 part A which is a bronchoscope) can be used to mount a biopsy device (see Greenburg’s Fig. 1 noting tool 10, equipped for biopsies in particular as per 400) which can be supplies with a location sensor capable of being used in a patient’s airways (see Greenburg’s Fig. 5 noting sensor assembly 120, which is fully capable of being located in any context but the examiner notes for compact prosecution that part A is a bronchoscope as previously stated).
Therefore it would have been obvious to one of ordinary skill in the art prior to the date of invention to mount the biopsy device taught by Persat on the flexible elongated body taught by Greenburg and include the tracking taught by Greenburg in order to advantageously allow Persat’s biopsy tool to be used in new locations and with higher accuracy (not only is this advantage readily apparent/inherent in the proposed modification, but it is also discussed in Greenburg’s [0001]-[0008] which iterates that this allows for accessing internal tissues that are not directly observable such as lung tissue (though the examiner notes that lung tissue is only exemplary, because while Greenburg iterates that this method of using the endoscope is in bronchoscopy this is still fundamentally an endoscope which could be used in other settings e.g. as a colonoscope) and locating the biopsy site within this setting using the magnetic tracking such that the modification would allow Persat’s biopsy tool to be located/used in new theaters not otherwise available to it before the modification).

Regarding claim 2, Persat further teaches: 2. The biopsy tool according to claim 1, wherein the tissue-receiving portion of the distal biopsy member is recessed relative to a body of the distal biopsy member to define proximal and distal shoulders at proximal and distal ends of the tissue-receiving portion (the recess can be seen from the perspective afforded by Persat’s Figs. 1, 2, and 4, and as for this comprising a shoulder see any or all of the recess itself, or see Fig. 17 and note part 13, or part 17; where the recess or the taper 17 or border 13 of the cutting surface each slope/proceed down from the level of the surface of tube 2 in accordance with the definition of a shoulder).

Regarding claim 3, Persat further teaches: 3. The biopsy tool according to claim 1, wherein the distal biopsy member is configured to connect to a vacuum source for applying suction adjacent the window (see Persat’s [0028] or [0040]).

Regarding claim 15, Persat further teaches: 15. The biopsy tool according to claim 1, wherein the distal biopsy member includes a distal end cap, the distal end cap defining a blunt distal end portion to inhibit the distal end cap from cutting tissue (see Figs. 1-4 noting blunt end cap 3 so as to be fully capable thereof).

Regarding claim 16, Persat modified by Greenburg further teaches: 16. The biopsy tool according to claim 1, wherein the distal biopsy member includes a throat portion disposed proximal of the tissue-receiving portion, wherein the sensor assembly is disposed within a portion of the throat portion (as best understood, this is inherent in the combination (i.e. that any portion can be considered the throat), but for compact prosecution the examiner notes that Persat’s tube 2 “defines a generally cylindrical configuration” as shown in Persat’s Fig. 1 and that it was modified to contain Greensburg’s sensors, e.g. one or more coil 122, 124, or 126 from Greensburg’s Fig. 5).

Regarding claim 17, Persat further teaches: 17. The biopsy tool according to claim 16, wherein an outer dimension of the distal biopsy member is substantially uniform extending from the throat portion to a distal end cap disposed on a distal end portion of the distal biopsy member (as best understood, see Persat’s Fig. 1 noting that tube 2 has a substantially uniform outer diameter).

Regarding claim 18, Persat further teaches: 18. The biopsy tool according to claim 1, wherein the distal biopsy member is rigid such that the shape of the distal biopsy member is maintained as a shape of the elongated flexible body is manipulated (see Persat’s [0027] noting that the tool can be made of stainless steel so as to be fully capable of the claimed limitation).

Regarding claims 19 and 21, Persat teaches: 19. A biopsy tool (see Persat’s Title), comprising:
…; and a biopsy member … (see Persat’s Fig. 1 part 1) the biopsy member comprising:
a throat portion (as best understood, this is inherent in the combination (i.e. that any portion can be considered the throat), but for compact prosecution the examiner notes that Persat’s tube 2 “defines a generally cylindrical configuration” as shown in Persat’s Fig. 1);
a tissue-receiving portion, the tissue receiving defining a generally V-shaped window extending in a proximal-to-distal direction (see Persat’s Figs. 1-3 which generally show all these features. Note in particular the existence of sampling orifice(s) 11 which receive a tissue to be cut, then see [0003] or [0030] which iterates that the invention depicts two such orifices but can comprise one such that only the more proximal of the two will be referred to hereafter, then note that the orifice has cutting edges 16 which oppose and face each other in the transverse direction (e.g. along T in Fig. 3) and which come to a point/apex as one proceeds along the longitudinal axis so as to define a forward “V” shaped window and a backwards “V” shaped window (both labeled as cutting window “C” in Fig. 3), where the distal window therefore reads on the claims); and
a distal end cap (see Figs. 1-4 noting blunt end cap 3).
Persat leaves it to the surgeon to find a way to introduce the device and locate the biopsy site and doesn’t even mention a handle, and thus fails to teach the limitations that the biopsy device includes “a handle portion” where “an elongated flexible body extending between a proximal end portion and a distal end portion, the proximal end portion operably coupled to a portion of the handle portion” which is “operably coupled to the distal end portion of the elongated flexible body,” or which “[re. claim 21] further include[es] a location sensor disposed within a portion of the throat portion, the location sensor configured to enable detection of a location of the biopsy member within a patient's airways” which were omitted as indicated by ellipsis above.
However, Greenburg in the same or eminently related field of medical devices for taking biopsies (see Greenburg’s Abstract which states that this medical device generally uses tools, then see [0002] or [0006] of Fig. 11 which shows and describe that the tool should take biopsies) teaches an elongated body (see Greenburg’s Fig. 1 part A which is a bronchoscope) can be used to mount a biopsy device (see Greenburg’s Fig. 1 noting tool 10, equipped for biopsies in particular as per 400) which can be supplies with a location sensor capable of being used in a patient’s airways (see Greenburg’s Fig. 5 noting sensor assembly 120, which is fully capable of being located in any context but the examiner notes for compact prosecution that part A is a bronchoscope as previously stated and which could be located in a “throat portion” as best understood; i.e. this is inherent in the combination (i.e. that any portion can be considered the throat), but for compact prosecution the examiner notes that Persat’s tube 2 “defines a generally cylindrical configuration” as shown in Persat’s Fig. 1).
Therefore it would have been obvious to one of ordinary skill in the art prior to the date of invention to mount the biopsy device taught by Persat on the flexible elongated body taught by Greenburg and include the tracking taught by Greenburg in order to advantageously allow Persat’s biopsy tool to be used in new locations and with higher accuracy (not only is this advantage readily apparent/inherent in the proposed modification, but it is also discussed in Greenburg’s [0001]-[0008] which iterates that this allows for accessing internal tissues that are not directly observable such as lung tissue (though the examiner notes that lung tissue is only exemplary, because while Greenburg iterates that this method of using the endoscope is in bronchoscopy this is still fundamentally an endoscope which could be used in other settings e.g. as a colonoscope) and locating the biopsy site within this setting using the magnetic tracking such that the modification would allow Persat’s biopsy tool to be located/used in new theaters not otherwise available to it before the modification).

Regarding claim 20, Persat further teaches: 20. The biopsy tool according to claim 19, wherein the biopsy member is rigid such that a shape of the biopsy member is maintained as a shape of the elongated flexible body is manipulated (see Persat’s [0027] noting that the tool can be made of stainless steel so as to be fully capable of the claimed limitation).

Regarding claims 22-23, Persat further teaches: 22. The biopsy tool according to claim 19, wherein the tissue-receiving portion is recessed relative to an outer dimension of the biopsy member. 23. The biopsy tool according to claim 22, wherein the tissue receiving portion defines proximal and distal shoulders at proximal and distal ends of the tissue-receiving portion (the recess can be seen from the perspective afforded by Persat’s Figs. 1, 2, and 4, and as for this comprising a shoulder see any or all of the recess itself, or see Fig. 17 and note part 13, or part 17; where the recess or the taper 17 or border 13 of the cutting surface each slope/proceed down from the level of the surface of tube 2 in accordance with the definition of a shoulder).

Regarding claim 24, Persat further teaches: 24. The biopsy tool according to claim 19, wherein the window defines at least one sharpened edge extending along a length of the window, the sharpened edge configured to sever tissue when the biopsy tool is translated in a proximal direction (see Persat’s Figs. 1-3 noting edge(s) 16 which are fully capable of severing tissue, though for compact prosecution purposes the examiner also notes that the method of use of Persat states that the invention severs tissue, e.g. see [0039]-[0040] which describes that movement along the longitudinal axis causes tissue to be cut).

Regarding claim 25, Persat further teaches: 25. The biopsy tool according to claim 19, wherein the distal end cap defines a blunt distal end portion, the blunt distal end portion configured to inhibit the distal end cap from cutting tissue (see Figs. 1-4 noting blunt end cap 3 so as to be fully capable thereof).

26. A biopsy tool (see Persat’s Title), comprising:
… the rigid biopsy member comprising: a tissue-receiving portion defining a generally V-shaped window for receiving tissue, wherein the tissue-receiving portion is recessed from an outer dimension of the rigid biopsy member, the V-shaped window including sharpened edges approximating one another in a proximal to distal direction (see Persat’s Figs. 1-3 which generally show all these features. Note in particular the existence of sampling orifice(s) 11 which receive a tissue to be cut, then see [0003] or [0030] which iterates that the invention depicts two such orifices but can comprise one such that only the more proximal of the two will be referred to hereafter, then note that the recess can clearly be seen from the perspective afforded by Persat’s Figs. 1, 2, and 4, then note that the orifice has cutting edges 16 which oppose and face each other in the transverse direction (e.g. along T in Fig. 3) and which come to a point/apex as one proceeds along the longitudinal axis so as to define a forward “V” shaped window and a backwards “V” shaped window (both labeled as cutting window “C” in Fig. 3), where the distal window therefore reads on the claims); and … wherein a shape of the rigid biopsy member is maintained … [while] manipulated (as best understood, see Persat’s [0027] noting that the tool can be made of stainless steel so as to be fully capable of the claimed limitation).
Persat leaves it to the surgeon to find a way to introduce the device and locate the biopsy site and thus fails to teach the limitations that the invention includes “an elongated flexible body terminating at a rigid biopsy member” and that “a location sensor disposed within a portion of the rigid biopsy member, the location sensor configured to enable detection of a location of the rigid biopsy member within a patient's airways” which were omitted as indicated by ellipsis above.
However, Greenburg in the same or eminently related field of medical devices for taking biopsies (see Greenburg’s Abstract which states that this medical device generally uses tools, then see [0002] or [0006] of Fig. 11 which shows and describe that the tool should take biopsies) teaches an elongated body (see Greenburg’s Fig. 1 part A which is a bronchoscope) can be used to mount a biopsy device (see Greenburg’s Fig. 1 noting tool 10, equipped for biopsies in particular as per 400) which can be supplies with a location sensor capable of being used in a patient’s airways (see Greenburg’s Fig. 5 noting sensor assembly 120, which is fully capable of being located in any context but the examiner notes for compact prosecution that part A is a bronchoscope as previously stated).
Therefore it would have been obvious to one of ordinary skill in the art prior to the date of invention to mount the biopsy device taught by Persat on the flexible elongated body taught by Greenburg and include the tracking taught by Greenburg in order to advantageously allow Persat’s biopsy tool to be used in new locations and with higher accuracy (not only is this advantage readily apparent/inherent in the proposed modification, but it is also discussed in Greenburg’s [0001]-[0008] which iterates that this allows for accessing internal tissues that are not directly observable such as lung tissue (though the examiner notes that lung tissue is only exemplary, because while Greenburg iterates that this method of using the endoscope is in bronchoscopy this is still fundamentally an endoscope which could be used in other settings e.g. as a colonoscope) and locating the biopsy site within this setting using the magnetic tracking such that the modification would allow Persat’s biopsy tool to be located/used in new theaters not otherwise available to it before the modification).

Regarding claim 27, Persat further teaches: 27. The biopsy tool according to claim 26, wherein the rigid biopsy member includes a distal end cap defining a blunt distal end portion, the blunt distal end portion configured to inhibit the distal end cap from cutting tissue (see Figs. 1-4 noting blunt end cap 3 so as to be fully capable thereof).

Regarding claim 28, Persat further teaches: 28. The biopsy tool according to claim 26, wherein the rigid biopsy member is configured to connect to a vacuum source for applying suction adjacent the window (see Persat’s [0028] or [0040]).

Regarding claim 29, Persat further teaches: 29. The biopsy tool according to claim 26, wherein the tissue-receiving portion includes first and second longitudinally-extending faces disposed on either side of the window, the first and second longitudinally-extending faces angled inwardly towards one another to define an … interior angle therebetween (see Persat’s Figs. 1-3 which show as much, e.g. noting cutting window C in Fig. 3 and the edges 16 and/or angled faces 13 that proceed towards one another and cumulate in an apex which ends C. This is also textually described in [0033]).
In the foregoing the examiner notes that the angle defined by the V’s in Persat’s Fig. 3 are never textually defined and the examiner cannot represent measurement from the image to be limitations of the art, thus the examiner omitted the word “acute” as it is not expressly taught by Persat.
However, the examiner notes that any potential difference between Persat’s teachings and the claims would amount to a change in the mere size/shape or proportion of the orifice or the cutting edges thereof. Specifically, either elongating the orifice/cutting edge in the longitudinal direction or reducing the orifice/cutting edge in the transverse direction would be a mere change in size/shape that would result in the angle between the cutting edges decreasing so as to be acute per se, and likewise changing the proportions of the orifice and/or cutting edge to be longer or narrower would likewise affect the same change in angle. See MPEP 2144.04(IV).
Therefore it would be prima facie obvious to one of ordinary skill in the art prior to the date of invention to modify, if necessary, the size or shape or proportion of the orifice and/or cutting surface thereof in a manner that would cause the angle of unknown degrees presented in Persat to be an acute angle. 

Regarding claim 30, Persat further teaches: 30. The biopsy tool according to claim 29, wherein each of the first and second longitudinally-extending faces define a respective first and second sharpened cutting edge adjacent the window (see Persat’s Figs. 1-3 which show as much, e.g. noting cutting window C in Fig. 3 and the edges 16 and/or angled faces 13 that proceed towards one another and cumulate in an apex which ends C. This is also textually described in [0033]).

Regarding claim 31, Persat further teaches: 31. The biopsy tool according to claim 30, wherein the first and second longitudinally-extending faces are positioned such that the first and second sharpened cutting edges increasing approximate one another in a proximal-to-distal direction and culminate at an apex joint (see Persat’s Figs. 1-3 which show as much, e.g. noting cutting window C in Fig. 3 and the edges 16 and/or angled faces 13 that proceed towards one another and cumulate in an apex which ends C. This is also textually described in [0033]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is a s follows:

US 20120157879 A1 by Mark et al. (hereafter Mark) teaches a similar device to Persat. In this instance Mark was not chosen as a base art only because the prima embodiment of Mark utilized an inner cannula which can reciprocate to cut stiff tissues quickly. However, the examiner notes that not all embodiments of Mark utilize the inner cannula which in one embodiment can be fixed so as to allow soft tissues to be gathered instead. Moreover, the examiner also notes that the cutting window of Mark is actually more in line with the applicant’s specification than that of Persat. See e.g. Mark’s Fig. 10 noting that window 49 is defined by facing cutting edged 51 which narrow to a point distally and where 53 is a non-cutting edge. Moreover while this is clearly depicted as being V-shaped, the examiner notes that the specification of Mark provides other options for the window shape such as being triangular (see [0081]) which may also more directly read on the applicant’s specified embodiments. As such, if the applicant later amends the claims to clarify e.g. that only one window is present or that the shape is more narrowly defined, Mark will become and even more pressing reference. Though the examiner also notes for compact prosecution purposes that Mark need not be referend per se as in any event omitting one of the two windows from Persat (to make this cut in only one direction) or changing the shape or Persat would also seemingly read on the claims even if amended.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael S Kellogg whose telephone number is (571)270-7278. The examiner can normally be reached M-F 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL S KELLOGG/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793